      Case 2:20-cv-00471-TLN-AC Document 19 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMISONI VIRIVIRI,                                   No. 2:20-cv-00471-TLN-AC
12                        Plaintiff,
13            v.                                           ORDER
14    AFFINITY DEFAULT SERVICES, et al.,
15                        Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action which was removed to this

18   Court on March 2, 2020. The matter was referred to a United States Magistrate Judge pursuant to

19   Local Rule 302(c)(21).

20          On June 14, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty one days. (ECF No. 17.) Plaintiff has not

23   filed objections to the findings and recommendations.

24          Although it appears from the file that Plaintiff’s copy of the findings and recommendations

25   was returned, Plaintiff was properly served. It is the plaintiff’s responsibility to keep the court

26   apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents at

27   the record address of the party is fully effective.

28   ///
                                                           1
     Case 2:20-cv-00471-TLN-AC Document 19 Filed 10/05/20 Page 2 of 2

 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The findings and recommendations filed June 17, 2020 (ECF No. 17), are ADOPTED

 5   IN FULL; and

 6          2. This action is DISMISSED, without prejudice, for lack of prosecution and for failure to

 7   comply with the court’s orders. See Fed. R. Civ. P. 41(b); Local Rule 110, 183(b).

 8          3. The Clerk of the Court is directed to close this case.

 9          IT IS SO ORDERED.

10   DATED: October 2, 2020

11

12

13
                                                              Troy L. Nunley
14                                                            United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
